OPINION
LARSEN, Justice.
Appellant, Allen Maynard, was convicted by a jury in the Court of Common Pleas of Adams County of murder of the third degree in the fatal strangulation of Linda Glover on May 30, 1978. Following the denial of post-trial motions, appellant was sentenced to a term of imprisonment of two to fifteen years. This direct appeal followed, in which appellant presents the following issues for review:
1) whether the trial court erred in limiting appellant to seven peremptory challenges;
2) whether the evidence is sufficient to establish beyond a reasonable doubt that appellant was legally sane at the time of the fatal strangulation;
3) whether the suppression court erred in finding that appellant knowingly, voluntarily, and intelligently waived his right to remain silent and in finding that appellant voluntarily confessed to the police;
4) whether the suppression court erred in finding that appellant’s confessions were not the product of an unnecessary delay between arrest and arraignment;
5) whether the trial court erred in refusing to grant appellant’s motion for a change of venue;
6) whether the trial court erred in refusing to grant appellant’s request to sequester the jury.
*244After careful examination of the briefs and record, we have found these issues to be without merit.
Judgment of sentence affirmed.